Citation Nr: 0025163	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbar spine disability, currently evaluated as 10 
percent disabling.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected migraine headaches.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the RO.  

The Board notes that, in correspondence received in October 
1999, the veteran stated that she did not wish to address the 
issues of entitlement to service connection for flat feet or 
entitlement to an earlier effective date for the grant of 
service connection for disability associated with 
postoperative transphenoidal resection of pituitary adenoma 
as previously advised by her representative.  Based upon the 
foregoing, the Board finds that the appellant elected to 
withdraw her appeal as to these issues pursuant to 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.204(b).  


REMAND

In correspondence dated in August 2000, the veteran requested 
to testify via a videoconference hearing at the RO with a 
Member of the Board sitting in Washington, DC, in lieu of a 
hearing before a Member of the Board sitting at the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with her request.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


